                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

MICHAEL LEE WATTS,

         Petitioner,

v.                                                    Case No. 3:21-CV-10813

GARY MINIARD,

         Respondent,
                                                  /

       OPINION AND ORDER GRANTING THE MOTION TO STAY AND HOLD IN
       ABEYANCE THE PETITION FOR WRIT OF HABEAS CORPUS (Dkt. 7) AND
                   ADMINISTRATIVELY CLOSING THE CASE

         Petitioner Michael Lee Watts incarcerated at the Saginaw Correctional Facility in

Freeland, Michigan, seeks the issuance of a writ of habeas corpus pursuant to 28

U.S.C. § 2254. In his pro se application, Petitioner challenges his conviction out of the

Wayne County Circuit Court for assault with intent to do great bodily harm, 1 felon in

possession of a firearm, 2 felony-firearm, 3 and being a fourth habitual offender. 4

         Petitioner has now filed a motion to hold the petition in abeyance to permit him to

return to the state courts to present additional claims that have not been exhausted and

that are not included in his current habeas petition. The court will hold the petition in

abeyance and stay the proceedings under the terms outlined below to permit Petitioner




1    Mich. Comp. Laws § 750.84.
2    Mich. Comp. Laws § 750.224f.
3    Mich. Comp. Laws § 750.227b.
4    Mich. Comp. Laws § 769.12.
                                              1
to return to the state courts to exhaust his additional claims. The court will also

administratively close the case.

                                    I. BACKGROUND

       A jury convicted Petitioner in the Wayne County Circuit Court.

       Petitioner’s conviction was affirmed on appeal. People v. Watts, No. 338204,

2018 WL 3039709 (Mich. Ct. App. June 19, 2018), leave to appeal denied at, 922

N.W.2d 127 (Mich. 2019).

       Petitioner filed a post-conviction motion for relief from judgment with the trial

court, which was denied. People v. Watts, No. 16-007030-01-FC (Wayne Cty.Cir.Ct.,

Aug. 21, 2019). The Michigan appellate courts denied Petitioner leave to appeal.

People v. Watts, No. 351275 (Mich.Ct.App. Feb. 27, 2020), leave to appeal denied at,

948 N.W. 567 (Mich. 2020).

       On March 29, 2021, Petitioner filed his application for writ of habeas corpus. 5

Petitioner seeks habeas relief on the grounds that he raised in the state courts on his

direct appeal and in his post-conviction motion.

       Petitioner has now filed a motion to hold the petition in abeyance so that he can

return to the state courts to raise claims that have not been exhausted with the state

courts and which are not included in the current petition.

                                     II. DISCUSSION

       A federal district court has the authority to stay a fully exhausted federal habeas

petition pending the exhaustion of additional claims in the state courts. See Nowaczyk



5Under the prison mailbox rule, the court assumes that Petitioner filed his habeas
petition on March 29, 2021, the date that it was signed and dated. See Towns v. United
States, 190 F. 3d 468, 469 (6th Cir. 1999).
                                              2
v. Warden, New Hampshire State Prison, 299 F.3d 69, 77-79 (1st Cir. 2002)(holding

that district courts should “take seriously any request for a stay.”); Anthony v. Cambra,

236 F.3d 568, 575 (9th Cir. 2000); see also Bowling v. Haeberline, 246 F. App’x. 303,

306 (6th Cir. 2007) (A habeas court is entitled to delay a decision in a habeas petition

that contains only exhausted claims “when considerations of comity and judicial

economy would be served.”) (quoting Nowaczyk, 299 F. 3d at 83); see also Thomas v.

Stoddard, 89 F. Supp. 3d 937, 943 (E.D. Mich. 2015).

       The court will grant Petitioner’s motion to hold the petition in abeyance while he

returns to the state courts to exhaust these additional claims. The outright dismissal of

the petition, albeit without prejudice, might bar consideration of Petitioner’s claims in this

court if the one year statute of limitations contained in the Antiterrorism and Effective

Death Penalty Act (AEDPA) were to expire. See 28 U.S.C. § 2244(d)(1). A common

rationale for holding a habeas petition in abeyance occurs when the original petition was

timely filed, as was the case here, but a second, exhausted habeas petition would be

time barred by the AEDPA’s statute of limitations. See Hargrove v. Brigano, 300 F.3d

717, 720-21 (6th Cir. 2002).

       Other considerations favor holding the petition in abeyance to permit Petitioner to

return to the state courts to exhaust his new claims. In particular, “the [c]ourt considers

the consequences to the habeas petitioner if it were to proceed to adjudicate the petition

and find that relief is not warranted before the state courts ruled on unexhausted claims.

In that scenario, should the petitioner subsequently seek habeas relief on the claims the

state courts rejected, he would have to clear the high hurdle of filing a second habeas

petition.” Thomas, 89 F. Supp. 3d at 942 (citing 28 U.S.C. 2244(b)(2)). Moreover, “[I]f



                                              3
this [c]ourt were to proceed in parallel with state post-conviction proceedings, there is a

risk of wasting judicial resources if the state court might grant relief on the unexhausted

claim.” Id.

       Other factors support granting the motion to stay the petition. The court is unable

at this juncture to determine whether Petitioner’s new claims have any merit, thus, the

court cannot say that the claims are “plainly meritless.” Thomas, 89 F. Supp. 3d at 943.

Nor, on the other hand, is the court able at this time to say that Petitioner’s new claims

warrant granting a writ of habeas corpus. Id. If the state courts deny post-conviction

relief, this court could still benefit from the state courts’ ruling on these claims in

determining whether to permit Petitioner to amend his original petition to add these new

claims. Id. Finally, respondent will not be prejudiced by any stay, whereas Petitioner

“could be prejudiced by having to simultaneously fight two proceedings in separate

courts and, as noted, if this [c]ourt were to rule before the state courts, [petitioner] would

have the heavy burden of satisfying 28 U.S.C. § 2244(b)(2)’s second-or-successive-

petition requirements” should he seek habeas relief on his new claims. Thomas, 89 F.

Supp. 3d at 943.

       The court recognizes that under M.C.R. 6.502(G)(1), a criminal defendant in

Michigan can typically file only one motion for relief from judgment with regard to a

criminal conviction. See Banks v. Jackson, 149 F. App’x. 414, 418 (6th Cir. 2005);

Hudson v. Martin, 68 F. Supp. 2d 798, 800 (E.D. Mich. 1999) (citing to People v.

Ambrose, 459 Mich. 884; 587 N. W. 2d 282 (1998)). However, M.C.R. 6.502(G)(2)

states that a defendant may file a second or subsequent motion based on a retroactive

change in law that occurred after the first motion for relief from judgment or a claim of



                                               4
new evidence that was not discovered before the first such motion. Banks, 149 F.

App’x. at 418; Hudson, 68 F. Supp. 2d at 800-01. In addition, although not specifically

mentioned in M.C.R. 6.502(G)(2), jurisdictional defects can be pursued in a successive

motion for relief from judgment because such defects can be raised at any time. See

People v. Washington, 944 N.W. 2d 142, 145-46 (Mich.Ct.App. 2019). The rationale

behind this additional exception is that “‘Jurisdiction of the subject matter of a judicial

proceeding is an absolute requirement.’” Id., at 146 (internal quotation omitted).

       Petitioner alleges that the claims that he wishes to exhaust in the state courts are

based on his claim that the trial court lacked jurisdiction to sentence him as an habitual

offender because the prosecutor failed to file a timely habitual offender notice and his

related claims that trial and appellate counsel were ineffective for failing to raise this

jurisdictional defect at trial, sentencing, or on appeal.

       This court “should exercise caution in finding that” 6.502(G) would bar Petitioner

from presenting these claims to the Michigan courts. Banks, 419 F. App’x. at 418.

“Because it is at least debatable whether the Michigan courts would entertain [these

claims] on a second or successive motion for state postconviction relief,” Id., based on

the jurisdictional defect exception to M.C.R. 6.502(G), it is not clear that Petitioner would

be procedurally barred from filing a successive motion, thus, the court will grant

Petitioner a stay of proceedings to permit him to attempt to exhaust the claims

contained in a successive motion for relief from judgment with the state courts. Id. at

419-20; See also Cunningham v. Hudson, 756 F.3d 477, 485-87 (6th Cir. 2014).

       Where a stay of the petition is appropriate pending exhaustion, the district court

“should place reasonable time limits on a petitioner’s trip to state court and back.”



                                               5
Rhines v. Weber, 544 U.S. 269, 278 (2005). To ensure that there are no delays by

Petitioner in exhausting state court remedies, the court imposes time limits within which

he must proceed with his state court post-conviction proceedings. See Palmer v.

Carlton, 276 F. 3d 777, 781 (6th Cir. 2002).

         The court holds the petition in abeyance to allow Petitioner to initiate post-

conviction proceedings in the state courts, but this tolling is conditioned upon Petitioner

initiating his state post-conviction remedies within sixty days of receiving this court’s

order and returning to federal court within sixty days of completing the exhaustion of

state court post-conviction remedies. Hargrove, 300 F. 3d at 721.

         Petitioner’s method of properly exhausting these claims in the state courts would

be through filing a motion for relief from judgment with the Wayne County Circuit Court

under M.C.R. 6.502. See Wagner v. Smith, 581 F. 3d 410, 419 (6th Cir. 2009). Denial

of a motion for relief from judgment is reviewable by the Michigan Court of Appeals and

the Michigan Supreme Court upon the filing of an application for leave to appeal. M.C.R.

6.509; M.C.R. 7.203; M.C.R. 7.302. Nasr v. Stegall, 978 F. Supp. 714, 717 (E.D. Mich.

1997).

                                      III. CONCLUSION

         IT IS ORDERED that the proceedings are STAYED and the court will hold the

habeas petition in abeyance. Petitioner must file a motion for relief from judgment in

state court within sixty days of receipt of this order. He shall notify this court in writing

that such motion papers have been filed in state court. If he fails to file a motion or

notify the court that he has done so, the court will lift the stay and will reinstate the

original petition for writ of habeas corpus to the court’s active docket and will proceed to



                                               6
adjudicate only those claims that were raised in the original petition. After Petitioner

fully exhausts his new claims, he shall file an amended petition that includes the new

claims, along with a motion to lift the stay, within sixty days after the conclusion of his

state court post-conviction proceedings. Failure to do so will result in the court lifting the

stay and adjudicating the merits of the claims raised in Petitioner’s original habeas

petition.

        To avoid administrative difficulties, IT IS ORDERED that the Clerk of Court is

DIRECTED to CLOSE this case for statistical purposes only. Nothing in this order or in

the related docket entry shall be considered a dismissal or disposition of this matter.

See Thomas, 89 F. Supp. 3d at 943-944. Upon receipt of a motion to reinstate the

habeas petition following exhaustion of state remedies, the court will order the Clerk to

reopen this case for statistical purposes.




                                                            S/Robert H. Cleland
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
Dated: July 15, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, July 15, 2021, by electronic and/or ordinary mail.

                                                            S/Lisa Wagner
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522

S:\Cleland\Cleland\JUDGE'S DESK\C3 ORDERS\21-10813.WATTS.Abeyance.db.chd.docx




                                                      7
